Case 1:20-cv-03788-MEH Document 16 Filed 02/17/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03788-MEH

ALISON D. JONES,

       Plaintiff,

v.

BROOKDALE SENIOR LIVING CENTER and
ALL TEAM STAFFING,

       Defendants.


            ORDER GRANTING SERVICE BY UNITED STATES MARSHAL


Michael E. Hegarty, United States Magistrate Judge.

        THIS CAUSE comes before the Court following Magistrate Judge Gordon P. Gallagher’s

granting of the motion for leave to proceed without prepayment of fees or security pursuant to 28

U.S.C. § 1915. ECF 4. Defendant Brookdale Senior Living Center waived service of process (ECF

10) and has appeared in this case (ECF 11 & 12). The Court already directed service of process on

Defendant All Team Staffing at its business address on W. Colfax Ave. in Lakewood, Colorado.

ECF 9-2. Before the Court is Plaintiff’s Motion to Serve Defendant All Team Staffing in which

she provides the address for its registered agent. Because there is no indication that Defendant All

Team Staffing has been served at its business address, the Motion [filed February 12, 2021; ECF

15] is granted. Therefore, it is,

       ORDERED that, if appropriate, the Clerk of the Court shall attempt to obtain a waiver of

service from the Defendant All Team Staffing pursuant to Fed. R. Civ. P. 4(d) through its registered

agent at the address:
Case 1:20-cv-03788-MEH Document 16 Filed 02/17/21 USDC Colorado Page 2 of 2




All Team Staffing
c/o Registered Agent Solutions, Inc.
Suite D
36 S. 18th Ave.
Brighton, CO 80601

If unable to do so, the United States Marshal shall serve a copy of the complaint, summons, order

granting leave to proceed pursuant to 28 U.S.C. § 1915, and all other orders upon Defendant All

Team Staffing at that address. All costs of service shall be advanced by the United States. It is

       FURTHER ORDERED that the Defendant or counsel for the Defendant shall respond to

the operative pleading as provided for in the Federal Rules of Civil Procedure after service of

process on the Defendant.

       Dated at Denver, Colorado, this 17th day of February, 2021.

                                                     BY THE COURT:




                                                     Michael E. Hegarty
                                                     United States Magistrate Judge




                                                2
